 ALUMINUM WKRS TRADES COUNCILAluminum Workers Trades Council and InternationalBrotherhood of Electrical Workers, Local No. 768,AFL-CIOandMelvin C. Fairbanks.Case 19-CB-1423August 25, 1970DECISION AND ORDERBY MEMBERS MCCULLOCH, BROWN, AND JENKINSOn January 8, 1970, Trial ExaminerBenjamin B.Lipton issued his Decision in the above-entitled pro-ceeding, finding that the Respondents, AluminumWorkers Trades Council' and International Brother-hood of ElectricalWorkers, Local No. 768, AFL-CIO,2 had engaged in and wereengagingin certainunfair labor practices and recommending that theycease and desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner'sDecision. Thereafter, the Respondents filed exceptionsto the Trial Examiner's Decision with briefs in supportthereof.The General Counsel filed cross-exceptionswith a brief in support thereof and in oppositionto Respondents' exceptions.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings are here-by affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adoptsthe findings, conclusions, and recommendations ofthe Trial Examiner only to the extent consistent here-with.The Trial Examiner found that the Respondentsviolated Section 8(b)(1)(A) of the Act by threateningand attempting to cause Anaconda Aluminum Compa-ny (herein called Anaconda or the Employer) todischargeMelvin C. Fairbanksunder an existingunion-securityagreementfor reasons other than hisfailure to tender the periodic duesand initiation feesuniformly required as a condition of acquiring orretainingmembership in the Council. We disagree.The facts are not substantially in dispute and arefully described in the Trial Examiner's Decision. TheRespondent Council is composed of 11 constituentHerein called the Council'Herein calledLocal 76869local unions, including the Respondent Local 768and Aluminum Workers Local 320 (herein calledLocal 320). It is, and since 1955 has been, the certifiedbargaining representative of all Anaconda's productionand maintenance employees with a contract containinga union-security provision requiring membership inthe Council as a condition of employment.'Melvin C. Fairbanks, the Charging Party, was hiredby Anaconda as a "pourer" in 1955, at which timehe became a member of Local 320° and executeda dues check-off authorization. On August 11, 1967,he transferred, at his own request, to a positionin the electrical department classified as "substationattendant." Shortly thereafter, Fairbanks requesteda membership application card from Local 768 andwas advised by its shop steward that he would haveto pay the full initiation fee provided in the bylaws5for his job classification.' Fairbanks submitted hisapplication on October 6 and, on October 12, 1967,was accepted into membership by Local 768 uponpayment of $10. On November 11, 1967, Fairbankswas promoted to substation operator, a normal pro-gression from substation attendant.' The job of substa-tion operator is a "journeyman" position and, forpurposes of the Local 768 dues and admissions feeschedules, is thus subject to the higher admissionsfee listed for that category rather than falling within"other classifications" paying lower rates.'The union-security clause itself is not in dispute and is fully citedin the Trial Examiner's DecisionMembership in the Council, as provided in its constitution and bylaws,consists of all employees in the certified unit who are members ingood standing "of the appropriate member Local " The Council's constitu-tion and bylaws do not spell out the manner of determining what is"the appropriate member Local" and, according to the record, this determi-nation is traditionally and in practice made by the individual employeehimself on the basis of the work he performs The question of whatconstitutes "membership in good standing" is determined by each ofthe constituent local unions in accordance with its constitution andbylawsExcept for a uniform monthly "per capita tax"which all membersmust pay, the Council does not prescribe the amount of dues andinitiationfeeswhich its constituent locals may charge Nor does its constitutionand bylaws state any policy as to whether the locals may require additionalfees of employees who transfer from one constituent local to anotherupon changing jobs within the bargaining unit The record shows thatat least one constituent local other than 320 and 768 charges a reducedinitiation fee in such circumstances'As a "chartermember" Fairbanks did not pay any initiation feeto Local 320'The bylawsof Respondent Local 768 provide for escalating "admissionsfee" and dues schedules based upon the employee's job classificationThe schedule of admissions fees ranges from $10 (for clerical employeesand "other classifications")to $62 50 for the "journeyman" classification.A copy of the Local 768 constitution and bylaws was posted on thebulletin board at the substationSince the classification of "substation attendant" was not listed inthe admissions fee schedule, the Local 768 steward advised Fairbanksthat he would have to pay the $10 fee specified under the generalcategory of "other classifications "'According to Fairbanks' uncontradicted testimony, the job of substationattendant is a trainee positionfrom whichemployees advance to substationoperator and substation chief operator185 NLRB No. 16 70DECISIONSOF NATIONALLABOR RELATIONS BOARDTherefore, shortly after his promotion, Fairbanksexecuted a new check-off authorization," increasingthe amount of his regular dues deductions from $4.15to $7.05, the sum specified for "journeyman." InJanuary or February 1968, Local 768 demanded thatFairbanks pay an additional sum of $52.50 to meetthe full initiation fee obligation of $62.50 as providedin the bylaws for journeyman positions. Fairbanksrefused to pay this additional amount. More thana year later, on March 19, 1969, Respondent Local768 wrote separate letters to Fairbanks" and to theCouncil advising that Fairbanks was no longer amember in good standing with Local 768 and had,in fact, been dropped from membership for failureto pay his initiation fee as required by the Local'sbylaws.10 Local 768 therefore requested that the Coun-cil,pursuant to its bylaws, also suspend Fairbanksfrom membership, and that "the Company be notifiedof this action and that Brother Fairbanks be terminat-ed from his employment" under the union-securityagreement. By letter of April 21, 1969, the RespondentCouncil gave Fairbanks 15 days in which to payall back dues and initiation fees to Local 768, advisingthat his failure to do so ". . . will result in yourdischarge from employment with Anaconda ... pur-suant to Articles [sic] 3 Section 2 of the currentCollectiveBargainingAgreement."" On April 22,1969, Fairbanks mailed to Local 768 his check for$52.50, plus the three checks for dues, which previous-ly had been refunded to him. Fairbanks was thereuponrestored to membership in good standing.The basic issue presented is whether, under theprovisions of Section 8(a)(3) and (b)(2) of the Act,a labor organization may lawfully require its memberstomake a further initiation fee payment upon theirpromotion from a lower to a higher paying job classifi-cationwithin the bargaining unit, and threaten tocause their discharge under a union-security agreementfor failure to do so.12 Section 8(a)(3) and (b)(2) of'Dues deducted pursuant to the check-off authorizations are transmittedby Anaconda to the Council The latter, in turn, divides these duesamong the several constituent local unionsThe letter to Fairbanks explained that his suspension from membershipwas" in accordance with Article XXII, Section 6 of the I B E W Constitu-tion,which requires payment of initiation fees within 90 days, andArticleXXIII, Section 3, which gives the Local Union the right torefuse duesuntil full payment of all indebtedness " Enclosed inthis letter was copy of the I B E W constitution, the Local 768 bylaws,and a copy of the letter sent to Respondent Councili"Because of Fairbanks' failure to pay the initiation fee, Local 768 refusedto accept his dues, making him 3 months delinquent in dues payments" The Council's letter charged Fairbanks with failing to maintainhis "membership in good standing in the appropriate Local Union" asrequired by the Council's constitution" The General Counsel contends that the basic and indispensableissue which must be decided is whether, under the union-security agree-ment, the Respondents could lawfully require Fairbanks to join Local768 upon his transfer within the bargaining unit to the electrical depart-theAct makesitan unfairlabor practice for anemployer to discriminate, and for a labor organizationto cause or attempt to cause an employer so todiscriminate, against an employee under a union-security agreement for nonmembership in the unionif such membership was denied or terminated forreasons other than the employee's failure "to tenderthe periodic dues and the initiation fees uniformlyrequired as a condition of acquiring or retainingmembership." The answer to the basicissue, therefore,depends on whether the sum of $52.50 which Respond-ents required Fairbanks to pay on pain of dischargeconstituted "initiation fees"which are "uniformlyrequired" within the meaning of Section 8(a)(3) and(b)(2) of the Act.Based on the entire record, we find that the $52.50here involved was, in fact, intended by Respondentsas an initiation fee." Specifically, it represented thedifference between the $10 initiation fee which Fair-banks paid on first joining Local 768 as a substationattendant and the initiation fee of $62.50 prescribedin its bylaws for the classification of journeyman.The fact that the Local 768 established an escalatingschedule of initiation fees is of itself not unlawful.The Board has long held, with court approval, thata labor organization holding a union-security agree-ment may lawfully charge, as a condition of acquiringor retaining membership, different rates for initiationfees and dues provided that they are based on areasonable general classification; that is, one that isnot discriminatory. 14 Thus, dues based on the employ-ees' earnings have been held to be nondiscriminatory."The rationale which permits labor organizations tocharge different dues, based on reasonable and nondis-criminatory criteria, in our opinion applies equallyto initiation fees.In the instant case it is neithercontended nor established in the record that the criteri-on of job classifications for charging differentinitiationmeritThe Trial Examiner considered it unnecessary to decide that issuebecause he found, contrary to the General Counsel's contention, thatFairbanks had voluntarily applied for membership in Respondent Local768 upon his transfer to the job of substation attendant and, therefore,had assumed the obligations of membershipin that LocalWe agreewith the TrialExaminer andfind no merit in the General Counsel'scontention that Fairbanks' application for membership in Local 768 wasnot voluntary because Fairbanks took that step thinking he had to jointhatLocal in order to work in the electrical department CfOrmetCorporation,151 NLRB 117, in which the employee's transfer of member-ship was clearly involuntary" It is not contended,nor is there evidence in the record showing,that Local 768's charge of $52 50 was a penalty, a fine, or some otherassessment disguised as an initiationfeeSeeAnaconda Copper MiningCompany,110 NLRB 1925, 1926" Cf,Food Machinery and Chemical Corporation,99 NLRB 1430,1433,The Electric Auto-Light Company, 92NLRB 1073, 1077, enfd196 F 2d 500 (C A 6)" Local 409, International Alliance of Theatrical Stage Employees andMotion Picture Machine Operators of the United States and Canada,AFL-CIO (RCA Service Company),140 NLRB 759, fn 1 ALUMINUM WKRS TRADES COUNCILfeeswas based on discriminatory considerations orwas inherently unfair. Nor is it contended or estab-lished that the Local 768 initiation fee schedule wasnot "uniformly required" of all employees who prog-ressed from lower to higher job classifications. Rather,the presumption that the initiation fee schedule wasuniformly applied is buttressed by Fairbanks' testimo-ny that he knew another employee who, upon promo-tion from substation attendant to operator, paid theadditional sum of $52.50 toward his new initiationfee obligation.While we agree with the Trial Examiner that alabor organization which is party to a union-securitycontract must make perfectly clear to the employeeswhat their initiation fee and dues obligations are,we disagree with his finding that, unlike its duesschedule, the bylaws of Local 768 failed clearly tospecify the initiation fee obligation. For, both thedues and the initiation fee schedules are based onthe same job classifications and were contained inthe same copy of the bylaws posted on the bulletinboard at the substation. Inasmuch as Fairbanks, uponhis promotion to substation operator (a classificationnot expressly delineated in either the dues or theinitiation fee schedule), obviously was aware of thehigher dues which applied, since he voluntarily execut-ed a new dues check-off authorization increasing hisregular dues deductions to the amount specified under"journeyman" classification, he must, or should, alsohave been aware of the higher admissions fee schedule.Under all the circumstances, we are persuaded thatFairbanks was fully aware of his obligation in thisrespect.In view of the foregoing, we conclude that Respond-ents did not violate Section 8(b)(1)(A) of the Actby threatening Fairbanks with discharge under theunion-security agreement if he failed to pay his initia-tion fee.16 Accordingly, we shall dismiss the complaintherein in its entirety.71TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEBENJAMIN B. LIPTON, Trial Examiner: This proceedingwas tried before me on October 21, 1969, in Kalispell,Montana, upon a complaint by the General Counsel ofthe Board,' alleging that the above-captioned Respondentsviolated Section 8(b)(1)(A) of the ActAt the hearing,all parties participated' and were afforded full opportunityto present relevant evidence,to examineand cross-examinewitnesses, to argue orally on the record, and to file briefs.After the close, a brief was filed by General Counsel andby Respondent Local 768.Upon the entire record in the case, including the briefs,and from my observation of thewitnesses,Imake thefollowing:FINDINGS OF FACT1.COMMERCE AND LABOR ORGANIZATIONS INVOLVEDAnacondaAluminum Company, herein called theEmployer or Anaconda, operates at Columbia Falls, Mon-tana, an aluminum reduction plant (the sole facility involvedherein), from which annually it has a direct outflow ininterstate commerce valued in excess of $50,000. According-ly,Anaconda is an employer engaged in commerce withinthe meaning of the Act.Aluminum Workers Trades Council of Columbia Falls,Montana, AFL-CIO, herein called Respondent Council,isorganized to represent in a single labor organizationallproduction and maintenance employees of Anacondaand is composed of 11 specific constituent local unions,including so far as pertinent, International Brotherhoodof ElectricalWorkers, Local No. 768, AFL-CIO, hereincalled Respondent Local 768, and Aluminum Workers Local320 It is admitted, and I find, that Respondent Council,Respondent Local 768, and Aluminum Workers Local 320are labor organizations within the meaning of the Act.II.THE UNFAIR LABOR PRACTICESA. Essential IssueORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the complaint hereinbe, and it hereby is, dismissed in its entirety.Did Respondents restrain and coerce employees in viola-tion of Section 8(b)(1)(A) by threatening and attemptingto cause Anaconda, under a union-security contract (notas such in issue), to discharge Melvin C. Fairbanks becausehe failed to pay a further admission or initiation fee demand-ed of him when he was promoted from substation attendantto substation operator?" The fact that Respondents continued to accept dues from Fairbanksfor a considerable period after Fairbanks became delinquent in his initiationfee obligation does not establish that the delinquency was condoned'The original charge andan amended chargewere filed, respectively,on or aboutApril 29 and July 31, 1969 The amendedcomplaintthereonwas issued on September24, 1969'Neither ofthe Respondents has been representedby legal counsel 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. Relevant Facts'On December 1, 1955, RespondentCouncil wascertifiedby theBoard as exclusive representative for all productionand maintenance employees of Anaconda at theColumbiaFalls plant-embracing about 800 employees in the unit.Successive collective-bargaining contracts between Anacon-da and RespondentCouncilcovering the certified unithave at all times material contained the following unionsecurity clause:'Section2:Within thirty-one (31)days after thedate of this Agreement or the commencement ofemployment,whichever is the later,allpresent andnew employeesof the Companyperformingwork cov-ered by this Agreement will becomemembers of theCounciland maintain such membership in good stand-ing throughout the life of this Agreement as a conditionof employment,provided however,that the Companyshall not require such Council membership if the Com-pany or its representatives(a) have reasonable groundsfor believing that such membership was not availableto the employee involved on the same terms and condi-tions generally applicable to other members or (b)if theCompany or its representatives have reasonablegrounds for believing that membership was deniedor terminated for reasons other than failure of theemployee to tender the periodic dues and the initiationfees uniformlyrequiredby such Councilas a conditionof acquiring or retaining membership.'As providedin its constitution and bylaws,membershipin Respondent Council consists of employees in the certifiedunit who are members in goodstanding "ofthe appropriatememberLocal." The contractalso contains provision forcheckoff,upon written authorization of the employee, inthe following form and terms:I, the undersigned,hereby direct the Anaconda Alu-minum Company to deduct from my wages the dulyapprovedmonthly dues and/or initiationfee.Thisamount to be advised in writingby theCouncil tothe Company.'AfterFairbanks was hired as a pourer in 1955, he becamea member of Aluminum WorkersLocal320-without pay-ment of initiation fee because he was a "charter member."By virtue of his checkoff authorizations,as above, hisregularmembership dues were deducted and paid toRespondent Council.On August11, 1967, Fairbanks wastransferred at his request from the classification of pourerto substation attendant.Thereafter, he voluntarily soughtto apply for membership in RespondentLocal 768,because,'The pertinent facts in the case are substantially undisputedTaken from the most recent agreement effective from October 15,1968, until March 1, 1972Emphasis suppliedThe Council, in turn, allocated and remitted all or part of thechecked-off funds to the appropriate member local It is provided inCouncil's bylaws (art111)that-"All persons eligible for membershipin this Trades Council shall submit theinitiationfee and one (1) monthsPer Capita Tax by cash or written authorization of checkoff," and thatcandidates for membership "shall be proposed by the appropriate affiliatedLocalUnion, and shall assume the responsibility for Initiation Feesand Per Capita Tax of proposed member "as he testified, all other employees at the substation belongedto such local.'Among the 11 constituent locals of Respondent Council,there are different scales of initiation fees and dues. Itwas a practice among certain of these locals to levy areduced initiation fee of $5 (which Fairbanks called atransfer fee) when an employee applied for a transfer ofmembership from one local to another after a change injob classification. Fairbanks was not aware that RespondentLocal 768 did not follow such practice. He spoke to ShopSteward Peterson, of Local 768, offering to pay a $5 transferfee, but Peterson mentioned the necessity of a full admissionfeeAs pertinent, the bylaws of Respondent Local 768provide a schedule of "admission fees," as follows:Journeyman .... . . .. .$62.50Welder..............62.50Equipment Operators ... . . . . . . .. . . .60.00Powderman . . . . . .. ,. . ..60.00T.V. Maintenance Installers .......50.00Apprentices ... ..........50.00Sub-Station Apprentices ....... .... .50.00Groundman ....... ...... . ....50.00Government Employees .... ........ .10 00Telephone Operators .................10.00Office Workers ... ... ........ ...10 00Other Classifications .. ...............10.00On October 6, 1967, Fairbanks filed application, and onOctober 12, 1967, he was accepted into membership ofRespondent Local 768. As substation attendant, not specifiedin the schedule of admission fees, above, he paid $10,the amount provided in the general category of "otherclassifications."On November 11, 1967, Fairbanks wasreclassified as substation operator, a normal progressionfrom substation attendant. He executed a new checkoffauthorization for dues deduction of $7.05, raised fromthe previous dues of $4.15, conforming with the specificmonthly dues schedule in the bylaws of Respondent Local768.As testified, in January and February 1968, RespondentLocal 768 demanded that Fairbanks pay an additionalsum of $52.50, which would bring him up to the $62.50initiation fee prescribed in the bylaws for journeyman,as he was now regarded by Local 768 in the classificationof substation operator. Fairbanks refused.More than ayear transpired.On March 19, 1969, Respondent Local768 wrote separate letters to Respondent Council and Fair-banks, stating that Fairbanks "was no longer in good stand-ing" because he "refused to pay initiation fee requiredby our Local Union's Bylaws;" that "existing dues fromthismember" have been refused; that he is now 3 months'delinquent in dues and stands suspended;and that Respond-ent Council is requested to notify Anaconda to terminateFairbanks pursuant to the contract. On April 21, 1969,Respondent Council wrote to Fairbanks extending himan additional 15 days from date "in which to pay all'It is unnecessary to decide whether Fairbanks would have beenprotected against discharge if he had persisted in maintaining membershipin AluminumWorkers Local 320 ALUMINUM WKRS TRADES COUNCILback dues and an initiation fee" of $52.50, and indicatingthat failure to comply "will result in your discharge fromemployment" under the collective-bargainingagreement.Fairbanks then paid the additional $52.50 in view of thethreat of discharge, and resubmitted to Respondent Local768 the "three refund checks" on his monthly dues. There-after, he was restored to membership in good standing.Respondent Council admitted that determination of thequestion of membership in good standing, for purposesof the union-security contract, is "left pretty much" tothe local union. Respondent Council's president testifiedthat basically it is the employee who makes his own decision:"If he wants to be a good union man, he joins the appropriateunion." Asked "how the Council decides which jobs arein the jurisdiction of which locals within the Council,"he answered:Hum, that is a tough one. How we decideit isbasicallyby the type of work that is done by the individualor crew that each individual employee works withand under out there at the plant. This has bearingon what type of work is done, whether it is mechanical,electrical,orwhat not. This is where it has beenestablished from the day one, that this is the wayithas always been. Whenever anybody transfers intoone of the crews-CONCLUSIONSThe Act generally provides that it shall be an unfairlabor practice for an employer to discriminate, and fora labor organization to cause or attempt to cause an employ-er to discriminate, against employees for joining or notjoining a labor organization, with the specific proviso orexception that membership in a labor organization maybe required as a condition of employment by reason ofa union-security agreement conforming to the provisionsof the statute.' A further proviso states, "That no employershall justify any discrimination against an employee fornonmembership in a labor organization . . . if he hasreasonable grounds for believing that membership wasdenied or terminated for reasons other than the failureof the employee to tender the periodic dues and the initiationfeesuniformly required as a condition of acquiring orretaining membership."As a specific exception to the Act's general prohibitionof discrimination against employees, union-security clausesare narrowly and strictly construed. Thus, for example,only the statutory bargaining representative of the employeesispermitted to require payment of its membership duesas a condition of employment under a valid union-securitycontract sThe Board has recognized that "the requirement of fairdealing owed employees under union-security agreementsincludes the duty to inform the employee of his rightsand obligations respecting such agreements so that theemployee may take all necessary steps to protect his job."°Sec 8(a)(3) and (b)(2)"E g , Sucrest Corporation,165 NLRB No 7273Thus,where parties rely upon oral agreements, or, asa logical extension, upon unwrittenunionsecurity require-ments, they must "satisfy a stringent burden of proof inestablishing the existence and precise terms and conditionsof the agreement and in further establishing that affectedemployees have been fully and unmistakably notified there-of."ioTo acquire or retain membership in Respondent Councilfor purposes of the Act, especially in view of the inherentlydiffused type of membership structure in this certified bar-gaining agent, it should have been made unmistakablyclear to the employees the precise amounts and termsof the required initiation fees and dues for all classificationsin order to provide them with ready knowledge of thefull effects of theunion-security agreement upon their jobs.Expressly contemplated within the terms of the instantcontract are transfers and promotions among approximately800 employees in the single bargaining unit, while all suchemployees are required to maintain membership in oneof the 11 component local unions comprising RespondentCouncil.The regular membership dues are uniformlyrequired and plainly specified pursuant to the bylaws ofRespondent Local 768, in question. However, initiationor admission fees are scheduled only according to certainclassifications without attempting to delineate all classifica-tions.Such initiation fees are demanded by RespondentLocal 768 not only for purposes of admission into member-ship, but also where an existing member is transferredor promoted into a new job classification within its claimedwork jurisdiction,as inthe case of Fairbanks.Reference in the statute to "initiation fees" must benarrowly construed and accorded the natural meaning ofthe term;i.e.,asuniformly required for the purposes ofadmissionintomembership of a labor organization. Theapparent interest of Respondent Local 768, and indirectlyof Respondent Council, was to exact a larger share offinancial support from a member who attains a higherclassificationor salary. This is already reflected in thebylaws by the appropriate provision for payment of highermembership dues. In the classification of substation opera-tor, Fairbanks tendered such higher dues, which were accept-ed by Respondent Local 768 over a substantial periodof time. Here in question, the amount of $52.50 was demand-ed of Fairbanks as representing an additionalinitiationfee over and above the sum he had already fully paidwhen he initially acquired membership in Respondent Local768."It cannot properly be held that such an additional paymentof $52.50 constitutesan initiationfeeor periodic duesuniformly required within the sanction of the provisosof Section 8(a)(3). Even if consideredas someother form°PacificIron and Metal Co, 175 NLRB No114" It seems anomalous that Respondent Local 768 would accept Fair-banks' checked off regular dues in the job of substation operator andthenmake claim against him for failure to pay a fee purportedly foradmission into membership After receiving such dues for more thana year, Respondent Local 768 refused to accept further dues for 3months in order to effect its suspension of Fairbanks from membershipIn the circumstances,its reliance on Fairbanks'failure to payduesasa basis for seeking to enforce the union security contract is devoidof any merit 74DECISIONSOF NATIONALLABOR RELATIONS BOARDof charge "uniformly required," such as an assessment,itiswell established that the union security clause inthe contract cannot be invoked in an attempt to collectsuch a charge.12 Furthermore, even assuming arguendo thatRespondent Local 768 could validly invoke the union securi-ty clause to collect an additional initiation fee from anexisting member in good standing when such member trans-fers into a new classification, I find that Fairbanks didfully comply with the bylaws of Local 768 in the presentcircumstances. Thus, the schedule of initiation or admissionfees in the bylaws,supra,does not specify a fee for theclassification of substation operator, but rather providesthe fee of $10 for "other classifications." And Fairbankshad already paid the $10 fee within this categoryIndeed,he had good reason so to construe the bylaws, and toassume that Respondent Local 768 accepted such interpreta-tion at the time of his transfer to substation attendant.Accordingly, it is concluded that Respondents Counciland Local 768 violated Section 8(b)(1)(A), as alleged, bythreatening and attempting to cause Anaconda to dischargeFairbanks for reasons other than the failure to tenderthe periodic dues and initiation fees uniformly requiredas a condition of acquiring or retaining membership."IIITHE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondents as set forth in sectionII,above, occurring in connection with the Employer'soperations described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.2.Respondent Council, Respondent Local 768, and Alu-minum Workers Local 320 are labor organizations withinthe meaning of Section 2(5) of the Act.3By threatening to cause Anaconda to discharge MelvinC. Fairbanks for failure to pay a fee, other than the periodicdues and initiation fees uniformly required as a conditionof acquiring or retaining membership in Respondent Councilunder the terms of the existing union-security agreement,RespondentCouncil and Respondent Local 768 haveengaged in and are engaging in unfair labor practices withinthe meaning of Section 8(b)(1)(A) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within themeaningof Section2(6) and (7) of the Act.IV. THE REMEDYHaving found that Respondent Council and RespondentLocal 768 have engaged in certain unfair labor practices,Ishall recommend that they cease and desist therefromand take certain affirmative action designed to effectuatethe policies of the Act.It has been found that these Respondents violated Section8(b)(1)(A) of the Act by threatening to cause Fairbanks'discharge for failure to pay an additional initiation feeof $52.50, which they could not legally require of Fairbankspursuant to the existing union security agreementAs itappears in the evidence that Fairbanks paid this sum onlyas a result of the unlawful coercion practiced upon him,to effectuate the purposes of the Act I shall recommendthat Respondents, jointly and severally, reimburse Fairbanksin the amount of $52.50, with interest at the rate of 6percent per annum 14[Recommended Order omitted from publication.]CONCLUSIONS OF LAW1.Anaconda Aluminum Company is an employer engagedin commerce within the meaning of Section 2(2) and (7)of the Act." Assessments are not periodic dues even though levied uniformlyamong members, since they do not contain the necessary element ofregularity or periodicityInternational Harvester Company, Foundry Divi-sion,(LouisvilleWorks),95 NLRB 730" See, e g ,Ormet Corporation,151 NLRB 117°Isis Plumbing & Heating Co.,138 NLRB 716